DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DONALD REED,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D19-2314 & 4D19-2628

                          [December 26, 2019]

   Consolidated appeal of order denying petition for writ of habeas corpus
to the Circuit Court for the Nineteenth Judicial Circuit, Indian River
County; Dan L. Vaughn, Judge; L.T. Case No. 312001CF000299A.

   Donald Reed, Blountstown, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.